Appeal from a judgment of the Supreme Court (McNamara, J.), entered October 6, 2005 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Since the February 2004 determination giving rise to this CPLR article 78 proceeding, petitioner has reappeared before the Board of Parole and his request for parole release has again been denied. Given petitioner’s subsequent reappearance before the Board in February 2006, the instant matter must be dismissed as moot (see Matter of Ayala v New York State Bd. of Parole, 17 AD3d 946 [2005]). Furthermore, we are unpersuaded by petitioner’s assertion that this matter presents an exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]).
Cardona, P.J., Mercure, Crew III, Peters and Spain, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.